DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment filed on 1/24/2022 is acknowledged. Claims 1, 4-5, 7-9, 13, and 18-19 are amended. Claim 2 is canceled. Claim 20 is newly added. Currently claims 1 and 3-20 are pending in the application with claims 10-14 and 17-19 being withdrawn from consideration.
Previous 112(b) rejection is withdrawn in view of the above amendment.
Previous 102(a)(1)/(2) rejection under Kushima et al. (US Patent 4,562,637) is withdrawn in view of the above amendment.
Previous 102 rejection under Younan et al. (US Patent 5,575,861), or alternative 103 rejection under Younan (US Patent 5,575,861) in view of Kalkanoglu et al. (US 2009/0000222) are modified to address the above amendment.
Claims 1, 3-9, 15-16 and 20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, as newly added, claim 20 depends on claim 1 and recites the broad recitation “wherein one of the front layer and the back layer is laser transmissive and the other of the front layer and the back layer is laser absorbent”, and the claim also recites “a front layer comprising a front layer polymer which is transparent to light” in line 5 of claim 1, which is the narrower statement of the range/limitation. It is noted that laser is light. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As newly added, claim 20 recites “wherein one of the front layer and the back layer is laser transmissive and the other of the front layer and the back layer is laser absorbent”, while claim 1 recites “a front layer comprising a front layer polymer which is transparent to light” in line 5. Laser is light. In other words, claim 20 recites broader limitations, and fails to further limit the subject matter of the claim upon which it depends and fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by Younan et al. (US Patent 5,575,861) or, in the alternative, under 35 U.S.C. 103 as obvious over Younan et al. (US Patent 5,575,861) in view of Kalkanoglu et al. (US 2009/0000222).
Regarding claim 1, Younan et al. discloses photovoltaic packaging (figs. 2-3 or figs. 16-18) comprising:
a back layer comprising polymer (see bottom protective layer 42, fig. 3, col. 6 lines 30-35);
a plurality of photovoltaic cells (see photovoltaic devices 36, figs. 2-3, col. 6 lines 25-26) electrically connected to each other by electrical conductors (see jumpers 38, fig. 2, col. 5 lines 53-57); and
a front layer comprising polymer (see top protective layer 40, fig. 3, col. 6 lines 11-23) which is transparent to light (see col. 6 lines 11-23) and directly connected to the back layer (42, see fig. 3);
wherein the plurality of photovoltaic cells (36 in figs. 2-3 or 82 in figs. 16-18) are located between the polymer front layer (40) and the polymer back layer (42, see fig. 3 or figs. 17-18);
wherein the front layer (40) is directly connected to the back layer (42) by a local connection surrounding the plurality of photovoltaic cells (see the direct contact between protective layers is surrounding the edges of photovoltaic cells in fig. 3, also see figs. 17-18);
wherein that the plurality of photovoltaic cells (36) are completely enclosed between the polymer front layer (40) and the back layer (42) by the connection (or the contact between the protective layers, see fig. 3 and also see figs. 17-18);
wherein the polymer front layer (40) and the polymer back layer (42) surrounds the plurality of photovoltaic cells (36), and wherein each individual cell of the plurality of photovoltaic cells (36) is separated from the remaining of the photovoltaic cells by the connection (see figs. 2-3, also see figs. 16-18).
Younan et al. discloses each photovoltaic cell has a rectangular shape which has local line-shaped edges (see figs. 2-3 and 17-18), therefore the connection (or the contact between the protective layers) surrounding the photovoltaic cells and along the edges of the photovoltaic cells must be line-shaped. 
Younan et al. discloses all the structural limitations of the photovoltaic packaging, the reference is deemed to be anticipatory.
Recitations regarding how to form the connection by laser welding to be called welded connection by Applicant is directed to a process limitation that does not further define the structure of the photovoltaic package. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The connection between the polymer layers is still a connection regardless how it is formed, by welding, adhesive or vacuum lamination.
Alternatively, Younan et al. does not disclose forming the connection by welding such as laser welding.
Kalkanoglu et al. teaches welding such as laser welding is a method among many methods (or many ways) to affix/seal a cover element, which includes covering material of polymer (or plastic, [0096]), to a polymeric carrier ([0111]).
It would have been obvious to one skilled in the art at the time the invention was made to have formed the connection between the polymer front layer and the polymer back layer of Younan et al. by welding such as laser welding as taught by Kalkanoglu et al., because such use of method would involve nothing more than use of a known method for its intended use of forming a connection between polymer layers in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). In such modification, the connection being formed by welding such as laser welding is a welded connection of laser welded connection.
Regarding claim 3, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the packaging is free from encapsulant layers which encapsulate and fully embed photovoltaic cells (see figs. 2-3 and 16-18) and the polymer front layer (40) and the polymer back layer (42) are in direct contact with the plurality of photovoltaic cells (36, see figs. 2-3, also see figs. 16-18).
Regarding claim 4, modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein the front layer and the back layer are welded together (see claim 1 above) and Younan et al. shows the photovoltaic cell (36, fig. 3) is in direct contact with the front and back layer (see fig. 3). As such the polymer front layer and the polymer back layer are configured such that the plurality of photovoltaic cells are reversibly adhere to either the polymer front layer and the polymer back layer.
Regarding claim 5, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. shows each individual cell of the plurality of photovoltaic cells (36 in figs. 2-3 or 82 in figs. 16-18) is separated from the remaining of the photovoltaic cells by a continuous local line-shaped connection between the polymer front layer (40, fig. 3) and the polymer back layer (42), and the continuous connection extending around the individual  around the perimeter of the individual cell to define a pocket enclosing the individual cell (see figs. 2-3, also see figs. 16-18). 
Regarding claim 6, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. shoes the connection comprises more than one passing (see the connections around the notch 34 in fig. 2) between each two adjacent photovoltaic cells of the plurality of photovoltaic cells (36, see fig. 2).
Regarding claim 8, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses fluoropolymer such as Tefzel is found to be advantageous for the polymer front layer (or the protective layer 40, col. 6 lines 18-23) and the back layer (or the bottom protective layer 42) is generally similar to the polymer front layer (or the top protective layer 40, see col. 6 lines 29-32). Tefzel is a flexible fluoropolymer and is ethylene-tetrafluoroethylene resin. In other words, Tefzel is a polyolefin and a fluoroplastomer.
Regarding claim 9, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the plurality of photovoltaic cells are electrically connected to each other in a parallel electrical configuration (col. 3, lines 18-21; col. 5, lines 53-62).
Regarding claim 20, modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein laser welding is used to form the connection between the front and back layer (see claim 1 above). Therefore, one of the front layer and the back layer must be laser transmissive and the other of the front layer and the back layer must be laser absorbent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Younan et al. (US Patent 5,575,861) in view of Kalkonoglu et al. (US 2009/0000222).
Regarding claims 7 and 16, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the polymer back layer (42) is generally similar to the polymer front layer (40, see col. 6 lines 30-33) with each polymer layer is a sheet (see figs. 2-3 and 16-18). 
Younan et al. does not explicitly disclose the polymer front layer having a thickness in the range of 20 to 1000 micrometer and the polymer back layer having a thickness in the range of 300 to 10000 micrometer, nor do they teach the polymer front layer having a thickness in the range of 100 to 500 micrometer and the polymer back layer having a thickness in the range of 300 to 3000 micrometer.
Kalkanoglu et al. teaches a polymer front layer (or cover layer) having a thickness of about 75 m to about 1mm (or 1000 m, see [0105]) and more specifically 150-175 m ([0106]). Kalkanoglu et al. discloses the thickness will influence the energy transmissivity and it is desired to have the polymer front layer (or the cover layer) with at least 75% or at least 90% energy transmissivity over the operating wavelength range of the photovoltaic element ([0106]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic packaging of Younan et al. or modified Younan et al. by using a polymer sheet having a thickness of 75-1000 m taught by Kalkanoglu et al. for the polymer front layer as well as the polymer back layer, because Kalkanoglu et al. teaches the thickness influence the energy transmissivity and it is desired to have the polymer layer with at least 75% or at least 90% energy transmissivity, and Younan et al. explicitly suggests the polymer back layer (or the bottom protective layer) is similar the polymer front layer (or the top protective layer). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 150-175 m for the polymer front layer and 300-1000m for the polymer back layer of the range 75-1000 m disclosed by Kalkanoglu et al.; because Kalkanoglu et al. explicitly suggests selecting 150-175 m for the polymer front layer (or the cover), and selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 15, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above.
Younan et al. does not disclose including a rigid, UV protective top layer, which is transparent to light, connected to the photovoltaic packaging on a front, sun facing side of the photovoltaic packaging.
However, Kalkanoglu et al. teaches using one or more covering materials such as glass plate ([0096]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic packaging of Younan et al. or modified Younan et al. by incorporating a glass plate on the front, sun facing side of the photovoltaic packaging as the covering material to cover the photovoltaic packaging as taught by Kalkanoglue et al.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Regarding claim 1:
Applicant argues that Younan does not disclose the front layer and the back layer being directly connected to each other by a local line-shaped laser welded connection because Younan describes the protective layer (40) extends across the surface of the photovoltaic device (36) and not an overlap portion (30) and the protective layer (40) adhered to the photovoltaic device (36) using EVA in col. 6, lines 10-25.
Applicant’s argument is not persuasive for the following reasons:
First of all, Younan does not describe the protective layer (40) does not extend across the overlap portion in col. 6, lines 10-25 as argued by Applicant. On the contrary, not only Younan shows the protective layer (40) extending across the overlap portion (30) in fig. 3 (also see fig. 2 as fig. 3 is the cross section 3-3 of fig. 2) but also describes the protective layer (40) is onto the overlap portion (30) in col. 6, lines 10-25.
Secondly, the description “[t]he protective layer is typically adhere to the photovoltaic device with a bondable material such as an ethylene vinyl acetate (EVA)” does not mean that the front/top protective layer (40) and the back/bottom protective layer (42) cannot be directly connected to each other by a connection.
Thirdly, Younan explicitly shows the top/front protective layer (40) is directly connected to the bottom/back protective layer (42) and no bonding material is being used in fig. 3.   
Regarding claim 4:
Applicant argues that Younan does not teach the feature of claim 4 that “the front layer and the back layer being configured such that the plurality of photovoltaic cells do not adhere or reversibly adhere to either the front layer and the back layer” because Younan teaches the front layer and the back layer is adhered to the photovoltaic device/cell (36) by bonding material such as EVA. 
The examiner replies that Younan shows the photovoltaic cells (36) in direct contact with both the front layer (40) and the back layer (42) without any adhesive bonding material therebetween in figs. 3 and 17-18. Even if there is a bonding material such as EVA between the photovoltaic cells (36) and the protective layers (40/42), Applicant has not provided any subjective evidence that such adhesive is permanent and cannot be removed such that the photovoltaic cells do not reversibly adhere to either the front layer and the back layer. 
Regarding claim 5:
Applicant argues that Younan fails to disclose the feature of the instant claim because Younan does not disclose the feature of the front layer and the back layer being directly connected to each other by a local line-shaped laser welded connection. 
The examiner replies that Younan discloses the front and the back layer are directly connected to each other by a local line-shaped connection as the connection is along the line-shaped edges of the rectangular shaped photovoltaic cells (36, see figs. 2-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726